Title: To James Madison from Elijah Griffiths, 22 April 1813 (Abstract)
From: Griffiths, Elijah
To: Madison, James


22 April 1813. “In consequence of the death of Doctor Rush, by which a vacancy has occured in the Mint establishment, I have taken the liberty of soliciting you for the appointment of Treasurer of the Mint.
“The enclosed recommendation by gentlemen known to you, will, I hope, plead a sufficient appology for the liberty taken by a person altogether a stranger to you.
“If this application should meet your approbation, & the appointment be confered, every exertion will be made by me to protect the public interest & deserve the confidence you have reposed in me.”
